 



Exhibit 10.1
April 21, 2008
Mr. Daniel Artusi
2505 Barton’s Bluff Court
Austin, Texas 78746
     Re: Separation Agreement and Release
Dear Dan:
     This letter agreement, including the general release attached as Exhibit A
(this “Agreement”) sets forth the terms of your separation from employment with
Conexant Systems, Inc. (the “Company”).

1.   Separation from Employment. The Company has elected to terminate your
employment without “cause” in accordance with Section 8(b)(ii) of the Employment
Agreement dated June 21, 2007 between you and the Company (the “Employment
Agreement”). This Agreement constitutes your “Notice of Termination” under the
Employment Agreement. Your last day of employment with the Company shall be
April 25, 2008 (the “Date of Termination”). By executing this Agreement, you
also hereby resign, effective as of the Date of Termination, (i) from any
officer, director or similar positions that you hold with the Company or any of
its affiliates (defined as any entity controlling, controlled by or under common
control with the Company, and the term “control” means the ownership of a
majority of the voting interests of such entity) or subsidiaries (collectively
with the Company, the “Company Entities”), and (ii) from any positions that you
hold on any committees within the Company Entities, including committees of the
Board of Directors and similar governing bodies. You agree to take any action
reasonably required of you by the Company Entities to effectuate any such
resignation.   2.   Accrued Obligations. Within thirty (30) days after the Date
of Termination, you will be paid any accrued but unpaid portions of your Annual
Base Salary and any unused vacation benefits that you have accrued through the
Date of Termination. In addition, any other amounts or benefits required to be
paid or provided, or which you are entitled to receive, under any plan, program,
policy or practice of the Company or its affiliates to the extent unpaid will be
payable in accordance with the terms of the plan, program, policy or practice
under which the compensation was deferred (as such may have been amended to
comply with Section 409A).   3.   Mutual Non-Disparagement. You and the Company
each agree not to make any defamatory or disparaging statements about the
reputation, business dealings, or character of the other. However, you agree
that the Company shall only be responsible for (i) such statements made by, or
at the express direction of, any board member or executive officer of the
Company, or (ii) such statements made in an official public statement by the
Company (such as a press release, press conference, analyst call, etc.);
provided, that the Company shall use





--------------------------------------------------------------------------------



 



    commercially reasonable efforts to stop any such statements by Company
employees and agents should you advise the Company with specific information
that such statements are occurring.   4.   Separation Benefits. Subject to your
executing and not revoking this Agreement, you will be paid a lump sum payment
of $2,716,438 within thirty (30) days of the Date of Termination, as payment of
your total Separation Benefits as defined in the Employment Agreement. Your
total Separation Benefits consist of (a) pro-rata portion of the current fiscal
year bonus ($316,438) payable pursuant to Section 9 (e)(i)(B) of the Employment
Agreement, (b) two times your base salary ($550,000) payable pursuant to
Section 9(e)(i)(C) of the Employment Agreement, (c) two times your annual target
bonus ($550,000) payable pursuant to Section 9(e)(i)(D) of the Employment
Agreement, and (d) $200,000 payable pursuant to Section 9(e)(i)(E) of the
Employment Agreement.   5.   COBRA Reimbursement. For up to eighteen (18) months
after the Date of Termination, the Company will reimburse you the cost of your
COBRA premiums for continued health coverage under the Company’s medical and
dental plans, provided that you timely elect COBRA coverage and submit proof of
premium payment to the Company. These benefits are provided pursuant to
Section 9(e)(ii) of the Employment Agreement and subject to your executing and
not revoking this Agreement.   6.   Equity Arrangements. Subject to your
executing and not revoking this Agreement, all unvested options to purchase
Company Common Stock held by you will become fully exercisable on the later of
(i) the Date of Termination and (ii) the Effective Date of this Agreement. You
will be entitled to exercise all such options until the earlier of (a) the
second anniversary of your Date of Termination, and (b) the expiration date of
the option set forth in the grant notice for the option award. In the event that
you do not exercise any or all of your stock options during such exercise
periods, all such stock options will terminate upon the expiration of the
date(s) described in the immediately preceding sentence. In addition, all
Non-Performance RSUs and/or shares of Non-Performance based Restricted Company
Common Stock held by you will be fully vested on the first trading day of the
next open trading window after the Effective Date of this Agreement. You
acknowledge and agree that the conditions upon which you would vest any
Performance-Based RSU’s and/or shares of Performance-Based Restricted Company
Stock were not satisfied and, thus, are forfeited on the Date of Termination.  
7.   No Other Compensation. You acknowledge and agree that as of the Date of
Termination, you will not be eligible for any further compensation or benefits
from the Company, except as set forth in this Agreement and the Surviving
Agreements.   8.   Business Expenses. The Company will reimburse you for any
un-reimbursed, reasonable business expenses incurred by you on or before the
Date of Termination, pursuant to the Company’s reimbursement policies, provided
that you present all expense reports to the Company in accordance with such
policies. Executive acknowledges and agrees that any pending charges on his
Conexant Corporate American Express Card are his responsibility to pay and
settle, provided that he may submit all proper business expenses to the Company
for reimbursement. In addition, the Company will pay on your behalf the
reasonable attorney’s fees and expenses incurred by you in connection with this
Agreement and the Release up to a

2



--------------------------------------------------------------------------------



 



    maximum amount of $10,000, and subject to appropriate tax reporting
requirements, provided that you present an expense report to the Company for
such attorney’s fees and expenses. All such expense reports must be submitted
within thirty (30) days following the Effective Date of this Agreement.   9.  
Withholding Taxes and Other Deductions. The Company will withhold from any
payments which are made to you, but only at the time such payments are actually
made to you under this Agreement, any applicable federal, state, local, and any
other taxes, and such other deductions as are prescribed by law.   10.   Return
of Company Property. You are obligated to return any and all equipment,
products, and property, including but not limited to work files and computers,
either belonging to the Company or associated with your employment with the
Company, that are currently in your possession or under your control, to a
designated Company representative on the Date of Termination.   11.  
Cooperation. You agree to cooperate with the Company and be reasonably available
to the Company with respect to continuing or future matters arising out of your
employment or any other relationship with the Company, whether such matters are
business-related, legal, or otherwise. It is agreed that (a) the Company will
provide you with reasonable advance notice regarding these activities, (b) any
requests made hereunder by the Company will be made in good faith and will not
unreasonably interfere with your duties to any subsequent employer, and (c) the
Company will reimburse you for any out-of-pocket expenses incurred in connection
with such cooperation.   12.   General Release. As a condition to the payment of
the Separation Benefits and any other benefits provided under this Agreement,
you must execute the Release attached hereto as Exhibit A.   13.   Neutral
Reference and Verification of Employment. If requested, the Company will provide
your prospective employers with a neutral reference. Generally, such reference
is limited to a verification of your date of hire, last date of employment, and
job title with the Company.   14.   Entire Agreement. This Agreement, together
with (i) the Conexant Systems, Inc. 2004 New-Hire Equity Incentive Plan adopted
on February 6, 2004, (ii) the Conexant Systems, Inc. Stock Option Grant Notice
dated July 9, 2007 awarding you 3,000,000 options to purchase the Company’s
common stock, (iii) the Conexant Systems, Inc. Restricted Stock Unit Award Grant
Notice dated July 9, 2007 awarding you 1,000,000 restricted stock units,
(iv) the Conexant Systems, Inc. Restricted Stock Unit Award Grant Notice dated
July 9, 2007 awarding you 500,000 restricted stock units, (v) Sections 7, 9, 10,
11, 12, and 23 of the Employment Agreement, together with any obligation of the
Company to make payments under the Employment Agreement that survive pursuant to
the terms of the Employment Agreement, and (vi) your rights to indemnification
as an officer or director of the Company or any affiliate of the Company,
whether set forth in the certificate of incorporation, bylaws or other
organizational documents, insurance or agreement (together, (i)-(vi) above, the
“Surviving Agreements”), sets forth the entire agreement of the parties hereto
with respect to your separation from employment with the Company, and except as
otherwise specified in this Agreement, supersedes any and all prior agreements,
oral or written, with respect thereto,

3



--------------------------------------------------------------------------------



 



    including without limitation the remainder of the Employment Agreement. In
the event of any terms of the Surviving Agreements contravene this Agreement,
the terms of this Agreement shall control. Each of the Surviving Agreements (or
surviving portions thereof) shall be deemed incorporated by reference into, and
made a part of, this Agreement.   15.   Amendment; Waiver. This Agreement may
not be amended, altered, or modified except by an instrument in writing duly
executed by the parties hereto. Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, will thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights, or privileges hereunder.   16.   Governing Law. This Agreement, the
rights and obligations of the parties hereto, and any claims or disputes
relating thereto, will be governed by and construed in accordance with the laws
of the State of Texas without giving effect to its conflict of laws principles.
  17.   Acknowledgements. Each party acknowledges that the consideration given
to such party under this Agreement is in excess of any obligations that the
other party may otherwise have to such party. You also acknowledge that this
Agreement is voluntarily entered into by you in consideration of the
undertakings by the Company as set forth herein and that you have been advised
to consult with an attorney prior to signing this Agreement. This Agreement is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein.   18.   Counterparts. This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which shall be deemed to constitute one and the same
instrument.

          Please sign both copies of this letter below, indicating your
acceptance.

            CONEXANT SYSTEMS, INC.
      By:           Name:           Title:        

AGREED as of the date
first above written

                                                            
Daniel Artusi

4



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE AGREEMENT
     FOR AND IN CONSIDERATION OF certain separation benefits set forth in the
Separation and Release Agreement dated April 25, 2008 between Conexant Systems,
Inc. (the “Company”) and me (the “Separation Agreement”), I, Daniel Artusi,
agree, on behalf of myself, my heirs, executors, administrators, and assigns, to
release and discharge the Company and its current and former officers,
directors, employees, agents, owners, subsidiaries, predecessors, divisions,
parents, successors, and assigns (the “Company Released Parties”) from any and
all manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which I, my heirs, executors, administrators, and assigns
have, or may hereafter have, against the Company Released Parties or any of them
arising out of or by reason of any cause, matter, or thing whatsoever from the
beginning of the world to the date hereof, including without limitation, my
employment by the Company and the cessation thereof, any predecessor employment
and/or relocation agreements, all matters arising under any federal, state, or
local statute, rule, or regulation, or principle of contract law or common law,
including but not limited to, the Worker Adjustment and Retraining Notification
Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Fair Labor Standards Act
of 1938, as amended, 29 U.S.C. §§ 201 et seq., the Family and Medical Leave Act
of 1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§
1001 et seq., the National Labor Relations Act of 1935, as amended, 29 U.S.C. §§
151 et seq., the California Fair Employment and Housing Act, as amended, Cal.
Gov’t Code §§ 12900 et seq., and any other equivalent federal, state, or local
statute; provided, however, that I do not release or discharge the Company
Released Parties (i) from any Losses arising under the ADEA which arise after
the date on which I execute this General Release, (ii) from any claims for
benefits in which I am vested that I may have under the terms of any of the
Company’s benefit plans applicable to me, (iii) from any claims for a breach by
the Company of its obligations under the Separation Agreement, or any right I
may have to enforce the terms of such agreement, or (iv) any rights to
indemnification or directors and officers liability insurance to which I may be
entitled. It is understood that nothing in this General Release is to be
construed as an admission on behalf of the Company Released Parties of any
wrongdoing with respect to me, any such wrongdoing being expressly denied.
     I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice,

 



--------------------------------------------------------------------------------



 



and that I knowingly and voluntarily, of my own free will, without any duress,
being fully informed, and after due deliberation, accepts its terms and sign the
same as my own free act. I understand that as a result of executing this General
Release, I will not have the right to assert that the Company violated any of my
rights in connection with my employment or with the termination of such
employment.
     I acknowledge that I am familiar with Section 1542 of the Civil Code of the
State of California, which provides as follows:
A general release does not extend to claims which the creditor does not know of
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
I hereby waive and relinquish any rights and benefits which I have or may have
under Section 1542 of the Civil Code of the State of California, to the full
extent permitted by law.
     I affirm that I have not filed, and agree, to the maximum extent permitted
by law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Company Released Parties before any
federal, state, or local agency, court, or other body relating to my employment
or the cessation thereof, and agree not to voluntarily participate in such a
proceeding. However, nothing in this General Release will preclude or prevent me
from filing a claim with the Equal Employment Opportunity Commission that
challenges the validity of this General Release solely with respect to my waiver
of any Losses arising under the ADEA on or before the date on which I execute
this General Release.
     I acknowledge that I have twenty-one (21) days in which to consider whether
to execute this General Release. I understand that such 21-day consideration
period may be waived by me and that I may execute this General Release before
the expiration of such consideration period. I understand that upon my execution
of this General Release, I will have seven (7) days after such execution in
which I may revoke my execution of this General Release. In the event of
revocation, I must present written notice of such revocation to Michael H.
Vishny at the Company, 4000 MacArthur Boulevard, West Tower, Newport Beach, CA
92660, Fax (949-483-9462).
     After seven (7) days pass without Mr. Vishny’s receipt of a written notice
of revocation, this General Release will become binding and effective on the
eighth day (the “Effective Date”).

2



--------------------------------------------------------------------------------



 



     This General Release will be governed by the laws of the State of Texas
without giving effect to its conflict of laws principles.

         
 
                 
Daniel Artusi
  Date    

3